Title: From James Madison to Jean-Baptiste Say, 4 May 1816
From: Madison, James
To: Say, Jean-Baptiste


        
          Sir
          Washington May 4. 1816
        
        I must trust to your goodness to pardon the long delay in offering my thanks for the Treatise on Political economy, & for the kind sentiments expressed in the letter which accompanied it. I regret that notwithstanding the delay, I have not been able to steal from my occupations the time necessary to do justice to such a work by an entire and continued perusal; and that I must postpone that gratification to the approaching epoch at which I shall exchange the labors of a public for the relaxations of a private station. I can speak however of the value of your present, with the perfect confidence inspired by the uncontradicted suffrage which its great merit has procured for it. Luminous developments of the true principles of political economy are every where needed; and if more so in our young Country than in some old ones, the prejudices are young also which are to be encountered. We have an open field for free discussions, and I hope our docility will be proportioned to the advantage.
        I sincerely wish that nothing may occur to drive you from the Country of your birth and your choice, to seek an Asylum in a distant hemisphere.

Honorable as such acquisitions may be to this Country, they ought not to be coveted on such conditions; the less so as we are aware that the partiality of its distant friends may anticipate advantages greater than it may be capable of realizing.
        Apart from such reflections, I pray you Sir to be assured of the great value I place on your esteem, and of my best wishes for your welfare, whatever may be theatre of your fortunes.
        
          James Madison
        
      